Title: To George Washington from Sarah Carlyle, 17 June 1754
From: Carlyle, Sarah
To: Washington, George



Dr Sir
June 17 1754

I Received your Letter dated the 15 May, Which gave me both pleasure and pain, the first to heare of your health, the latter to be Informed of the many Risques you run, but am hopeful your good Constitution and a kind protecter will bring you out of them all as it has In the last Ingagement preserved you from harm. If I thought my Letters were Agreeabel to you I wou’d continew a Correspondence that I must own Agreeabel to me, but must not Expect it to be Carred on (on my Side) with the Spirret it ought to Inliven you Which wou’d be my desire If I cou’d.
those pleasing reflections on the hours past ought to be banished out of your thoughts, you have now a Noblier prospect that of preserveing your Country from the Insults of an Enimy. and as god has blessed your first Attempt, hope he may Continew his blessings and on your return, Who knows but fortune may have reserved you for Sum unknown She, that may recompence you for all the Tryals past, how⟨ever⟩ you have my Warmest Wishes and may be assurd that I ever am Your Sincear Wellwisher and Your Humbel Servent

Sarah Carlyle

